Citation Nr: 1132202	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating higher than10 percent for a right knee disability.

2.  Entitlement to service connection for a back disorder, including as secondary to service connected bilateral pes planus and right knee disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This appeal to the Board of Veterans' Appeals (Board) is from November 2006 October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The November 2006 rating decision granted the Veteran's claim for service connection for a right knee disability, and assigned an initial disability rating of 10 percent, retroactively effective from May 17, 2006, the date of receipt of his claim.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

Also in support of his claims, the Veteran testified at a travel Board hearing at the RO in April 2011 before the undersigned Acting Veterans Law Judge of the Board.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran's claims for a higher initial rating for the right knee disability and service connection for the back disorder require further development before being decided on appeal.  Although the Board sincerely regrets the additional delay, a remand of these claims is needed to ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's right knee disability was last examined for compensation purposes in April 2009.  Prior to that examination, the Veteran was examined in December 2008.  In his April 2011 travel Board hearing testimony, the Veteran asserted that his knee disability has worsened since in April 2009.  Specifically, he states he recently got a new knee brace and he experiences popping, decrease in strength, grinding, and experiences pain when bending his knees.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the severity of his disability.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Turning next to his claim of entitlement to service connection for a back disorder, the Board notes that this claim is predicated entirely on the notion that it is secondary to, i.e., proximately due to, the result of, or aggravated by either his service connected bilateral pes planus or his service connected right knee disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In February 2008, Charles Johnson, D.O., opined that the Veteran's chronic lower back pain could be caused indirectly by pes planus causing an abnormal gait.  The Veteran was provided with a VA examination to investigate this assertion, but in September 2008 a VA examiner specifically concluded that it was less likely than not that the Veteran's foot disorder caused his back disability, explaining that the Veteran's back pain was a result of activities at work that included bending, lifting and carrying, as well as the normal aging process.  

However, the examiner failed to address the issue of whether this service-connected disability aggravated his currently diagnosed back disorder.  

Further, in the Veteran's April 2011 travel Board hearing testimony, the Veteran and his representative first alleged that the Veteran's back disorder is due to not only his bilateral pes planus, but also to his right knee disability in that it causes him to walk differently and requires the use of a cane.  It is noted that at the Veteran's April 2010 VA examination it was noted that while he did use a cane for his knee his gait was not particularly antalgic.

Nevertheless, a medical opinion has not been provided to determine whether the Veteran's lower back disability was caused or aggravated by the Veteran's right knee disability.
 
Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, a medical opinion is required on this determinative issue.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation examination to assess the current nature and severity of his right knee disability.  A complete rationale for any opinion expressed should be included in the examination report.  Specifically, the examiner is requested to: 

(a) address whether the Veteran's right knee disability causes either recurrent subluxation or lateral instability, and, if so, the examiner should indicate whether such impairment should be described as slight, moderate, or severe; 

(b) determine whether the Veteran has dislocated semilunar cartilage in his right knee, with frequent episodes of "locking," pain, and effusion into the joint; or whether the Veteran has had semilunar cartilage removed from his right knee, and, if so, whether his right knee remains symptomatic;

(c) determine the range of motion in the Veteran's right knee (flexion and extension) in terms of degrees; and provide an opinion as to how, if at all, functional limitation due to factors such as pain, weakness, stiffness, fatigability, and lack of endurance impairs his range of motion.  A determination as to whether additional range of motion is lost upon repetitive motion should also be made.  The examiner should also express an opinion as to the degree to which pain limits functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time;  

(d) discuss the effects, if any, of the Veteran's right knee disability on his employment and activities of daily living.  

2.  The examiner is also asked to determine the nature and etiology of the Veteran's current back disorder.  The examiner should diagnose any current back disability, and then should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed back disorder was either caused by or aggravated by either the Veteran's service-connected bilateral pes planus and/or his service connected right knee disability.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In so doing, the examiner should discuss the medical statements provided by the VA examiner in September 2008 and by Charles Johnson, D.O., in February 2008 that were described in the body of this remand.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
M. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


